DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 5 and 6 are objected to because of the following informalities:  
Claims 1, 2, 5 and 6 recite a “glycerol dehydrogenase-encoding gene.” The specification, for example, para. [40], describes a glycerol dehydrogenase gene as associated with E. coli glpD gene.  However, this gene is indicated by the specification in Fig. 1 and para. [84] as encoding a glycerol-3-phosphate dehydrogenase that oxidizes glycerol-3-phosphate, which is different from the meaning of a glycerol dehydrogenase as commonly understood in the art, which is an enzyme that catalyzes the oxidation of glycerol.  Since the specification appears to describe that glycerol dehydrogenase is meant to mean a glycerol-3-phosphate dehydrogenase, no rejections under 35 U.S.C. 112 are raised.  However, it is required that “glycerol dehydrogenase” be amended to “glycerol-3-phosphate dehydrogenase” as described by the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (U.S. 2010/0129884 A1).
Cho et al., abstract, teach:
The present invention relates to a method for producing fermentation product from various carbon sources containing glycerol using Corynebacteria. More particularly, the present invention relates to a method for producing fermentation product from carbon sources containing glycerol or a part of glycerol with high yield and high productivity, by fermenting Corynebacteria introduced with the foreign gene glpDFK facilitating the use of glycerol and accumulating industrially useful amino acids in the culture medium.
Cho et al. in the claims teach:
4. A method for producing fermentation product using glycerol, comprising the following steps of:
inoculating and culturing Corynebacteria transformed with glpDFK, the gene complex facilitating the use of glycerol in culture medium containing glycerol or a part of glycerol as a carbon source; and
separating fermentation product from the culture.
10. The method according to claim 4, wherein the Corynebacteria is selected from the group consisting of Corynebacterium glutamicum, Corynebacterium glutamicum SM5 (KFCC-11112) and Corynebacterium glutamicum CF 905 (KFCC-10881).
Cho et al., para. [0009], and the specification indicates the Corynebacterium glutamicum is a microorganism incapable of using glycerol as a single carbon source.  The described foreign gene “glpDFK” are genes encoding “glycerol uptake facilitator protein (glpF), glycerol kinase (glpK) and a gene encoding “glycerol-3-phospho dihydrogenase which is the enzyme producing dihydroxyacetone-3-phosphate by oxidizing glycerol-3-phosphate (referred as glpD hereinafter).”  Cho et al., para. [0017].  Fig. 1 of the specification indicates that the product of the recited glpD gene catalyzes the oxidation of glycerol-3-phosphate (Gly-3P) to dihydroxyacetone-3-phosphate (DHAP).  As such, the glpD gene described by Cho et al. is within the broadest reasonable interpretation of a glycerol dehydrogenase-encoding gene being glpD as recited in claims 1 and 2.  Further, the specification, para. [84], directly describes “a gldD gene fragment encoding glycerol-3-phosphate dehydrogenase,” which is understood in the art as an enzyme that oxidizes glycerol-3-phosphate to dihydroxyacetone-3-phosphate (DHAP).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 (all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Cofactor recycling for coproduction of 1,3-propanediol and glutamate by metabolically engineered Corynebacterium glutamicum, Scientific Reports 7 (2017): 42246) (see IDS) further in view of Cho et al. (U.S. 2010/0129884 A1).
Huang et al., abstract, teach:
Production of 1,3-propanediol (1,3-PDO) from glycerol is a promising route toward glycerol biorefinery. However, the yield of 1,3-PDO is limited due to the requirement of NADH regeneration via glycerol oxidation process, which generates large amounts of undesired byproducts. Glutamate fermentation by Corynebacterium glutamicum is an important oxidation process generating excess NADH. In this study, we proposed a novel strategy to couple the process of 1,3-PDO synthesis with glutamate production for cofactor regeneration. With the optimization of 1,3-PDO synthesis route, C. glutamicum can efficiently convert glycerol into 1,3-PDO with the yield of ~ 1.0 mol/mol glycerol. Co-production of 1,3-PDO and glutamate was also achieved which increased the yield of glutamate by 18% as compared to the control. Since 1,3-PDO and glutamate can be easily separated in downstream process, this study provides a potential green route for coupled production of 1,3-PDO and glutamate to enhance the economic viability of biorefinery process.
et al., Table 1, teach several C. glutamicum strains and plasmids used to make such strains including:
Strain PY03 MB001/pEC-yqhD-glpF-H36-pduCDEGH
Plasmid pEC-yqhD-H36-pduCDEGH pEC-yqhD-pduCDEGH with the insertion of H36 promoter in front of pduCDEGH
Plasmid pEC-yqhD-glpF-H36-pduCDEGH pEC-yqhD-H36-pduCDEGH with the insertion of glpF gene between yqhD and H36
	“There is no glycerol assimilation pathway in C. glutamicum.” “To efficiently produce 1,3-PDO, we first started by heterologous expression of 1,3-PDO synthesis pathway in C. glutamicum MB001. The pduCDEGH gene from K. penumoniae, encoding diol dehydratase [i.e. glycerol dehydratase] and its activator [i.e. glycerol reactivase], was co-expressed with dhaT gene encoding 1,3-PDO dehydrogenase [i.e. 1,3-propanediol oxidoreductase] in plasmid pEC-K18mob2 under the control of constitutive lac promoter. The recombinant strain PT01 still cannot utilize glycerol as carbon source, indicating that there is no active glycerol oxidation pathway in C. glutamicum. When cultured in LPG2 medium using glucose and glycerol as co-substrates, strain PT01 can grow and simultaneously utilize glucose and glycerol (Fig. 2). 16.2 g/L of 1,3-PDO was produced from 20.3 g/L of glycerol, with the yield of ~1.0 mol PDO/mol glycerol, suggesting that almost all of glycerol is converted into 1,3-PDO. This was consistent with the reported that C. glutamicum cannot oxidize glycerol due to the extremely low activity of glycerol kinase and glycerol 3-phosphate dehydrogenase10. Therefore, glucose catabolism is utilized for cell growth and regeneration of NADH for 1,3-PDO production. Glucose is mainly converted into CO2 via TCA cycle under aerobic condition in LPG2 medium. Besides CO2, accumulation of acetate (~5.7 g/L) were also observed during the fermentation (Fig. 2).”  Huang et al., bridging pages 2-3.
	To improve the production rate of 1,3-PDO, we attempted to further optimize 1,3-PDO synthesis
pathway. 1,3-PDO dehydrogenase is the terminal enzyme of 1,3-PDO synthesis pathway which catalyzes the reduction of 3-HPA. There are two enzymes which have been reported to be able to catalyze this reaction: the NADH-dependent alcohol dehydrogenase encoded by dhaT gene and NADPH-dependent alcohol dehydrogenase encoded by yqhD gene [i.e. 1,3-propanediol oxidoreductase]. We substituted the dhaT gene in the plasmid of pEC-dhaT-pdu by the yqhD gene, constructing the recombinant plasmid of et al., page 3.  “Since glycerol dehydratase controls the entry of glycerol into 1,3-PDO synthesis pathway, we attempted to enhance the activity of glycerol dehydratase by inserting a strong promoter H36 in front of pduCDEGH (plasmid pEC-yqhD-H36-pdu, Supplementary Table 2). The activity of glycerol dehydratase of the resulting strain PY02 was increased by ~13 fold as compared to strain PY01.” Huang et al., page 3.  “The glycerol facilitator encoded by glpF gene of E. coli is a transporter of glycerol which has been previously implemented in C. glutamicum to improve the assimilation of glycerol. To examine its effect for 1,3-PDO production, the glpF gene was inserted into plasmid pEC-yqhD-H36-pdu, giving plasmid pEC-yqhD-glpF-H36-pdu (Supplementary Table 2).” Huang et al., page 3.
	The above is a direct disclosure of Huang et al. of a mutant microorganism being Clostridium glutamicum in which a glycerol facilitator-encoding gene glpF, a glycerol dehydratase- encoding gene, a glycerol reactivase-encoding gene (i.e. pduCDEGH encodes glycerol dehydratase and glycerol reactivase] and a 1,3-propanediol oxidoreductase-encoding gene yqhD are introduced into a microorganism incapable of using glycerol as a single carbon source and which has an ability to produce 1,3-propanediol from a carbon source comprising glycerol.  It is noted that independent claims 1 and 5 do not require the recited mutant microorganism to be able to utilize glycerol as a sole carbon source wherein claim 11 recites growth on a combination of glycerol and glucose.
	However, Huang et al. do not teach the further introduction of a glycerol kinase-encoding gene glpK and a glycerol dehydrogenase-encoding gene glpD (i.e. catalyzing the oxidation of glycerol-3-phosphate (Gly-3P) to dihydroxyacetone-3-phosphate (DHAP). 
	The teachings of Cho et al. applied under the rejections under 35 U.S.C. 102(a)(1) above are incorporated herein by reference.  As discussed, Huang et al. directly teach introduction of a glpF glycerol facilitator gene “which has been previously implemented in C. glutamicum to improve the assimilation of glycerol.”  Cho et al., para. [0055], teach “when glycerol was used alone as a carbon source, the growth of Corynebacterium glutamicum SM5 was very poor and glutamic acid productivity was insignificant. In the meantime, Corynebacterium glutamicum SM5/pECCG117-cdi glpDFK-1 could be growing even with using glycerol alone as a carbon source.”  “[T]he price of the purified glycerol is also expected to be et al., para. [0006].
	That is, Cho et al. teach that since glycerol is expected to an inexpensive carbon source, that the modification of C. glutamicum to be able to utilize glycerol as a sole carbon source and to produce a valuable fermentation product therefrom is desirable in the art.  As discussed, Huang et al. teach the expression of glycerol facilitator gene glpF increases glucose utilization for 1,3-PDO production.  Cho et al. teach that additional expression of a glycerol kinase-encoding gene glpK and a glycerol dehydrogenase-encoding gene glpD (i.e. catalyzing the oxidation of glycerol-3-phosphate (Gly-3P) to dihydroxyacetone-3-phosphate (DHAP)) confers an additional benefit of allowing for glycerol to be utilized as sole carbon source for both cell growth and production of a product therefrom.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to modify embodiments of Huang et al., including strain PY03 as discussed above, to further express glpK and glpD genes to gain the benefit of glycerol utilization as a sole carbon source as taught by Huang et al.
	Regarding claims 4 and 9, claims 4 and 9 are interpreted as stating that all genes recited in claims 1 and 5, respectively, are overexpressed by a strong promoter as recited.  Huang et al. directly exemplifies “enhance[ment of] the activity of glycerol dehydratase by inserting a strong promoter H36 in front of pduCDEGH,” which is a description of overexpression of glycerol dehydratase and glycerol reactivase genes, as recited, by a strong promoter H36.  Regarding recitation of overexpression of glycerol kinase, glycerol dehydrogenase (i.e. glycerol-3-phosphate dehydrogenase), glycerol facilitator and 1,3-propanediol oxidoreductase encoding genes with a H36 strong promoter, as discussed Huang et al. directly teach the appropriateness of the use of a H36 promoter to overexpress heterologous genes in C. glutamicum.  Since Huang et al. teach the appropriateness of a H36 to express heterologous genes in C. glutamicum, at the time of filing it would have been obvious to express any heterologous gene suggested by the prior art to be expressed in C. glutamicum by a H36 promoter including any and all of the genes recited in claims 1 and 5 since Huang et al. teach that H36 promoter is an appropriate promoter for expressing such heterologous genes in C. glutamicum with a reasonable expectation of success.
et al., para. [0030], teach that “in addition to glycerol, other carbon sources can be properly added, and at this time glucose is preferred as a carbon source.”  Further, Example 4, paras. [0052]-[0053], of Cho et al. describe working embodiments of C. glutamicum expressing glpDFK grown in a media containing 6 g/L each of glucose and glycerol and also grown in media containing only 12 g/L glycerol as a carbon source such that although Cho et al. teach C. glutamicum strains modified to be able to utilize glycerol as a sole carbon source, Cho et al. teach that is nevertheless appropriate to culturing such strains on a combination of glycerol and glucose.
	Huang et al. teach culturing the 1,3-propanediol producing C. glutamicum strains taught therein in a glycerol- and glucose-containing medium wherein “we examined three different initial concentrations of glycerol (20 g/L, 30 g/L and 50 g/L) with the same glucose concentration (80 g/L) for the culture of C. glutamicum PY02. With the initial concentration of 20 g/L or 30 g/L, glycerol can be completely consumed and the yield of 1,3-PDO is close to 1.0 mol/mol glycerol (Fig. 6)” wherein Fig. 6 describes culture of strain PY03. Huang et al., page 5.  Huang et al. state that 1,3-PDO produced by culture of the strains taught therein “were quantified by using High performance liquid chromatography (HPLC) equipped with an Aminex HPX-87H Column (300 × 7.8 mm),” which is within the broadest reasonable interpretation of collecting the produced 1,3-propanediol.  Further, Huang et al., abstract, relates to “Production of 1,3-propanediol (1,3-PDO) from glycerol is a promising route toward glycerol biorefinery” such that it is clear that any produced 1,3-PDO is to be collected as a product.  At the time of filing, the ordinarily skilled artisan would have been motivated to culture any C. glutamicum strain producing 1,3-PDO in a glycerol- and glucose-containing medium to produce 1,3-PDO and collecting the produced 1,3-PDO, including any strains suggested by the combined teachings of Huang et al. and Cho et al., since the same are directly taught and demonstrated by Huang et al. to be successful in producing 1,3-PDO.
	Regarding claim 12, Huang et al. teach media that contains more glucose than glycerol; however, as shown in Fig. 1 of Huang et al., 1,3-propanediol is made directly from glycerol and is not directly made from glucose (although NADH reducing equivalents produced by glycolysis drives 1,3-propanediol production).  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or 
	Here, as discussed, Huang et al. teach C. glutamicum strains that utilize glucose for cell growth and cannot utilize glycerol as a sole carbon source for cell growth.  However, as discussed, Cho et al. teach that the additional expression of a glycerol kinase-encoding gene glpK and a glycerol dehydrogenase-encoding gene glpD allows for C. glutamicum strains to further utilize glycerol as a sole carbon source to produce cell growth wherein it is still desirable to include glucose as a carbon source.  As such, at the time of filing, the ordinarily skilled artisan would have been motivated to cultivate the C. glutamicum strains suggested by the combined teachings of Huang et al. and Cho et al., as discussed above, in a medium containing glycerol as the only carbon source since at least Cho et al. suggest that such strain can be grown using only glycerol as a carbon source which is expected to be less expensive than glucose as explained above.  However, since Cho et al. further teach that it can still be desirable to include glucose, it is not inventive to discover a workable amount of glucose to include in a medium including, for example, amounts of glucose that is less than the amount of glycerol present that falls within the range of weight ratio of glucose: glycerol of 1:2 to 1:9.  That is, since Cho et al. teach that glucose is not strictly required as carbon source although it may still be added to assist growth, Cho et al. directly motivates the addition of some amount of glucose to culture medium that otherwise only has glycerol as a carbon source including amounts of  glucose that is less by weight than the amount of glycerol present since Cho et al. teach that the inclusion of glucose in a medium is optional such that the addition of minor amounts of glucose is suggested.  For example, the addition of a weight of glucose that is 10%-50% of the amount of glycerol present results in a ratio of glucose:glycerol of 1:2 to 1:9.  Again, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652